DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 24 May 2022 in response to the Final Office action mailed 2 February 2022 (see also Advisory action mailed 5/2/22), has been fully considered. As per Applicant’s filed claim amendments claims 1-9 are pending, wherein: claim 1 has been amended, claims 4-6 and 8 are as originally filed, and claims 2-3, 7 and 9 are as previously presented. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 May 2022 was filed after the mailing date of the Final Office action on 3 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/129876 A1; using US PGPub 2017/0081501 for English language citations) in view of Donnelly et al. (US PGPub 2013/0303653).
	Regarding claims 1 and 6-7, Kim teaches plasticizer compositions comprising a terephthalate-based plasticizer material and a citrate-based plasticizer material, present in a ratio range of terephthalate to citrate of 95:5 to 60:40 (abstract; [0009]-[0011]; [0047])(instant 90:10 to 60:40 (claim 1); instant 80:20 to 60:40 (claim 6)), wherein the terephthalate-based material is present from 1 to 99 wt% of the plasticizer composition ([0035]). Kim teaches the terephthalate-based material is selected from di(2-ethylhexyl)terephthalate and/or diisononyl terephthalate ([0013]; [0037]) and teaches the citrate-based material is preferably a non-hybrid alkyl substituted citrate having 4 to 9 carbon atoms including tributyl citrate and tripentyl citrate ([0018]-[0019]; [0041]; [0043]). Kim teaches the plasticizer composition may further include 1 to 100 parts by weight epoxidized oil (wherein the combination of terephthalate- and citrate-based plasticizers constitute the remainder; instant 70-99 wt% first; instant 1-30 wt% second (see also below); instant 95:5 to 70:30) ([0048]-[0049]).
	Kim invites the inclusion of epoxidized oil plasticizing additives but does not specifically teach an epoxidized alkyl ester of the structure claimed. However, Donnelly teaches use of epoxidized fatty acid alkyl esters either in place of or in combination with known epoxidized vegetable oil plasticizers ([0007]; [0012]; [0014]). Donnelly teaches such epoxidized fatty acid alkyl esters are present from about 5 to 30 wt% and are C1-C8 alkyl esters of epoxidized C14-C22 fatty acids ([0010]-[0011]) which are partially to fully epoxidized ([0013])(fully and partially epoxidized meeting instant formula 1 (claim 1); ‘partially epoxidized’ corresponding to a mixture of compounds of instant formula 1 (those epoxidized) and formula 2 (those not epoxidized) (claim 7)). Donnelly teaches the epoxidized fatty acid alkyl esters are biodegradable/biorenewable and impart greater reduction in tensile modulus to equivalent amounts of epoxidized vegetable oils ([0007]). Donnelly and Kim are analogous art and are combinable because they are concerned with the same field of endeavor, namely plasticized thermoplastic resin compositions comprising epoxidized oil plasticizers. At the time of filing a person having ordinary skill in the art would have found it obvious to use the epoxidized alkyl esters of Donnelly in place of, or in combination with, the epoxidized oils of Kim and would have been motivated to do so as Kim invites epoxidized oil type plasticizers and further as Donnelly teaches epoxidized alkyl esters are advantageously biodegradable/biorenewable and impart greater reduction in tensile modulus. 
	Regarding claims 2-4, Kim in view of Donnelly renders obvious the plasticizer composition as set forth above. As noted above, Donnelly teaches C1-C8 alkyl esters of epoxidized C14-C22 fatty acids which are partially to fully epoxidized. 
Donnelly does not specifically state a iodine value (claim 2), oxirane content (claim 3) or oxirane index (claim 4). However, Donnelly teaches the claimed alkyl esters of epoxidized fatty acids as claimed, comprising substantially overlapping carbon numbers as well as teaching full epoxidation. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 5, Kim in view of Donnelly renders obvious the plasticizer composition as set forth above. As noted above, Donnelly teaches C1-C8 alkyl esters of epoxidized C14-C22 fatty acids and further teaches the C1-C8 alkyl groups are selected from straight chain, branched or cyclic aliphatic groups falling within the carbon range, including butyl, sec-butyl, etc. ([0011]).
	Regarding claims 8-9, Kim in view of Donnelly renders obvious the plasticizer composition as set forth above and Kim further teaches the plasticizer composition is used in amounts of 5 to 150 parts by weight per 100 parts of resin selected from ethylene vinyl acetate, polyethylene, polypropylene, polyvinyl chloride, polystyrene, polyurethane and thermoplastic elastomers ([0077]).


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/129876 A1; using US PGPub 2017/0081501 for English language citations) in view of Kim et al. (WO 2017/018741; using US PGPub 2018/0066124; “Kim-2”).
	Regarding claims 1 and 6-7, Kim teaches plasticizer compositions comprising a terephthalate-based plasticizer material and a citrate-based plasticizer material, present in a ratio range of terephthalate to citrate of 95:5 to 60:40 (abstract; [0009]-[0011]; [0047])(instant 90:10 to 60:40 (claim 1); instant 80:20 to 60:40 (claim 6)), wherein the terephthalate-based material is present from 1 to 99 wt% of the plasticizer composition ([0035]). Kim teaches the terephthalate-based material is selected from di(2-ethylhexyl)terephthalate and/or diisononyl terephthalate ([0013]; [0037]) and teaches the citrate-based material is preferably a non-hybrid alkyl substituted citrate having 4 to 9 carbon atoms including tributyl citrate and tripentyl citrate ([0018]-[0019]; [0041]; [0043]). Kim teaches the plasticizer composition may further include 1 to 100 parts by weight epoxidized oil (wherein the combination of terephthalate- and citrate-based plasticizers constitute the remainder; instant 70-99 wt% first; instant 1-30 wt% second (see also below); instant 95:5 to 70:30) ([0048]-[0049]).
	Kim invites the inclusion of epoxidized oil plasticizing additives but does not specifically teach an epoxidized alkyl ester of the structure claimed. However, Kim-2 teaches plasticizer compositions comprising epoxy-based alkyl ester compounds of chemical formula I, and mixtures thereof, wherein R1 is a C8-C20 alkyl group with or without an epoxy group and R2 is a C4 or C8 alkyl group (abstract; [0009]-[0011]; [0018]-[0022]) alone or with epoxidized oils ([0016]) (instant formula 1 (claim 1); mixture of R1 with and without the epoxy group corresponding to a mixture of compounds of instant formula 1 (R1 having an epoxy group) and formula 2 (R1 not having an epoxy group)(claim 7)). Kim-2 teaches that such plasticizers result in excellent tensile strength, improved migration and volatile loss as well as controlled absorption rate and improved processability ([0007]-[0008]; [0081]). Kim-2 and Kim are analogous art and are combinable because they are concerned with the same field of endeavor, namely plasticized thermoplastic compositions comprising epoxidized oil plasticizers. At the time of filing a person having ordinary skill in the art would have found it obvious to include the epoxy based alkyl esters of Kim-2 in the plasticizing composition of Kim and would have been motivated to do so as Kim invites the inclusion of epoxidized oil type plasticizers and further as Kim-2 teaches the epoxy-based alkyl ester compounds when used in plasticizer compositions result in excellent tensile strength, improved migration and volatile loss as well as controlled absorption rate and improved processability ([0007]-[0008]; [0081]). 
	Regarding claims 2-4, Kim in view of Kim-2 renders obvious the plasticizer composition as set forth above. As noted above, epoxy-based alkyl ester compounds of chemical formula I, wherein R1 is a C8-C20 alkyl group and R2 is a C4 or C8 alkyl group (abstract; [0009]-[0011]; [0018]-[0022]). Kim-2 further teaches an iodine value of less than 4 g I2/100g ([0013]; [0071])(instant claim 2), an epoxidation index of 1.5 or more ([0014]; [0074])(instant claim 4), and a oxirane value of 6% or more ([0069])(instant claim 3). Further, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 5, Kim in view of Kim-2 renders obvious the plasticizer composition as set forth above. As noted above, Kim-2 teaches epoxy-based alkyl ester compounds of chemical formula I, wherein R1 is a C8-C20 alkyl group and R2 is a C4 or C8 alkyl group (abstract; [0009]-[0011]; [0018]-[0022]), including butyl, isobutyl, 2-ethylhexyl, octyl, isononyl ([0020]-[0022]).	
Regarding claims 8-9, Kim in view of Kim-2 renders obvious the plasticizer composition as set forth above and Kim further teaches the plasticizer composition is used in amounts of 5 to 150 parts by weight per 100 parts of resin selected from ethylene vinyl acetate, polyethylene, polypropylene, polyvinyl chloride, polystyrene, polyurethane and thermoplastic elastomers ([0077]).


Response to Arguments/Amendments
	The 35 U.S.C. 103 rejection of claims 1-9 as unpatentable over Kim (WO 2016/129876 A1) in view of Donnelly (US PGPub 2013/0303653) is maintained. Applicant’s arguments (Remarks, pages 4-7) have been fully considered but were not found persuasive.
Applicant argues unexpected results (Remarks, pages 5-6) which are not found persuasive.  Applicant points to Comparative Example 8 as demonstrative of a composition which meets the claimed ratio of the two components of the first plasticizer but does not meet the ratio of the first and second plasticizer. However, this is not a fair comparative as CE8 contains zero first plasticizer (X terephthalate and X citrate) at all. Notably, Kim teaches the instantly claimed first plasticizer i.e. the combination of a terephthalate-based plasticizer with a citrate-based plasticizer in a ratio range of 95:5 to 60:40. Comparisons to examples containing none of the plasticizers required by Kim are not demonstrative of unexpectedness.
Applicant points to Comparative Example 9 as demonstrative of a composition where the weight ratio of the two components of the first plasticizer are outside the instantly claimed range but where the weight ratio of first and second plasticizer meets the instant claims. The Examiner notes that the weight ratio of the two components of the first plasticizer of CE9 (70 DEHTP: 30 TBC) does fall within the claimed ratio range terephthalate:citrate 90:10 to 60:40. Again, Kim meets the ratio range of the terephthalate to citrate plasticizers and selection of amounts falling within a known ratio, substantially the same as that claimed, for the express purpose of obtaining improved physical properties ([0007]-[0008]; [0040]) including hardness, tensile strength, elongation rate, migration loss and volatile loss (examples) is not unexpected when the prior art tells you that such improvements will occur. 
Applicant points to Comparative Example 10 as demonstrative of a composition wherein the weight ratio of the two components in the first plasticizer is outside that claimed and the weight ratio of the first to the second plasticizer is outside that claimed.  The Examiner notes that the weight ratio of the first to second plasticizers of CE10 of 90:10 does fall within the claimed ratio range of 95:5 to 70:30. Again, Kim meets the ratio range of the terephthalate to citrate plasticizers of the ‘first plasticizer’ and Kim teaches ranges of terephthalate plasticizer and ranges of epoxidized oil (1 to 100 parts) which overlaps with the claimed 95:5 to 70:30, wherein the epoxidized oil is present for the purpose of improving heat resistance properties, migration resistance, volatility resistance and tensile strength ([0049]; note Donnelly teaches epoxidized oils impart improved tensile modulus properties). Combining known plasticizers in known amounts, as taught by the prior art of Kim (and further Kim in view of Donnelly) to predictably alter known resultant physical properties does not rise to the level of unexpectedness. 
Applicant admits that Kim teaches the ranges relied upon by the Examiner but asserts that Kim fails to recognize the criticality of said ranges. The Examiner notes that Kim teaches the claimed ranges and therefore meets the claimed ranges. The burden is not on Kim to demonstrate criticality of the taught ranges but on Applicant to demonstrate the criticality of their own claimed ranges. The examples of the instant specification do not demonstrate such a criticality and do not serve to separate the instant claims from the teachings of Kim and Kim in view of Donnelly. Applicant is correct in that they are free to compare the claimed invention with prior art more closely related to the invention than that relied upon by the Examiner, however Applicant has not done so as the instant examples fail to demonstrate criticality/unexpectedness.
Applicant’s arguments to Donnelly regarding PLA are not persuasive and are not reflective of the manner in which Donnelly was relied upon. Donnelly teaches that it is known to use epoxidized fatty acid alkyl esters in place of known epoxidized oil plasticizers for the purpose of, at least, imparting greater reduction in tensile modulus ([0007]; see rejection). As such, one of ordinary skill in the art having been appraised of the teachings of Kim regarding epoxidized oil plasticizers would have found it obvious to look to the teachings of Donnelly for the advantageous use of epoxidized fatty acid alkyl ester plasticizers and arrive at the instant invention with a reasonable expectation of success.  In response to applicant's argument that Donnelly teaches PLA and not terephthalate or citrate based plasticizers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	The 35 U.S.C. 103 rejection of claims 1-9 as unpatentable over Kim (WO 2016/129876 A1) in view of Kim (WO 2017/018741 A1; “Kim-2”) is maintained. Applicant’s arguments (Remarks, pages 4-7) have been fully considered but were not found persuasive. 	As Applicant argued both the set forth rejections simultaneously, the above Examiner response with respect to the Kim in view of Donnelly rejection applies equally to the instant Kim in view of Kim rejection and is thus incorporated herein by reference (see above). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767